Case 2:19-cr-00877-CCC Document 37-7 Filed 02/03/20 Page 1 of 9 PageID: 620




                                   ~         ~
         MCase 2:19-cr-00877-CCC
               ,                                                           Document 37-7 Filed 02/03/20 Page 2 of 9 PageID: 621
    J



    F                                                                                                                                                                                                                     (-



            •«•




                                '                                                                                                                                                                           ~
~
                                                                                                                                                                                                                ~
                                                                                                                                                                                                                    ~

                                                                                                                                                                                                                          Y.

                       y   i
                           ~    4+                                                                                                                                                                                                 r'



            r~                                                                                                                                                          ~
                                                                                                                                                ~~,
                                               ~~                                                                                     '`
                                                                                                                                                                                                                               ~3
                                                                     ~ro
                                                                      ~ 4         J~                                                                       ~_ Y ~...
                                                                        l~ Y.
                                                                     ~~~' ~',
                                                                            i
                                                                       •
                                                                       `         '                                                                                                                                             ~



                                                                ~~              n ~~                                                                            Y                        ~~




                             ~~~
                           ,,.                                  ~ ~                                       ;~

                                                                                                                             • ~ "~✓
                                                            ~ k                                                                                 _




                                                                                                                                      I /t                             ~,                          -


                       r                                                                                   ,r
                                                                                                   r ~          kit ~         1. .Q     ~_
                                  ~.. i
                           i                                                                                    ~        ~             ..
                               ,r~ ~
                                 1M
                                 ~4                                                    ~           r,c
                                                                                                      ~~.           -:                                V~

                  . ~-                                                                             ~~ ,
                               -_ c                                                    ,., .
                                 }R
                                                    Y                 ~)




                                                                                                            '~ I~                     .,p• r,         ,,.r u. root,*.                  ~.i~
            j ;~
              l                       --          +'
            i ~                      ~~         '4.:~                              ~           I     `'   '~''j


                  r,                 -~        ~y
                       ~                       ~                                                                               ~

              ~~,                              Y            ~                                                                                                               -   i.,.
                                                                                                                                                                                                       ,.
                                                                                                                                                                                              °~     ~'
             !re
                                                        1                                                                                                                       x~             '*p i~. ~



    ..                              -               i
                       t        ..,~                                                                                                                                                                                :~~
                                           l


             r'';i ~'..                    ~1 .



                                ~                                     ..
                       Case 2:19-cr-00877-CCC Document 37-7 Filed 02/03/20 Page 3 of 9 PageID: 622
            3
          ~~x.
         :~~~

             F.~.:-~                                                                              ~                                                  ~




      ~i~~;
                                                                          ~                       ~                  _                                                   ~
                                                                                                                                                                                 RI




     ~:?                                                                               t
     S ~                                                                                                                       .nw
                                                                                  ,t              `   ~ ~~'                                                                  z               ~!
                                                                                                                                                                                              d


t~   4r ,'                                                       r                                                                                                       ~}.~    1




                                                                                                                                                     ti
-                                                       ,,                                  ~:,
                                                                                                                                                                   ~~~
                                                                                                                                                                  `~     ~ '~--
                                                                                  ~         ~,                                ~                                   ~          -           ~
                                                                                                                                                              ~              ..
                                                                              1~              ~




                                            r       ~                         ~        ~.    ~                                                                     ,'           `.
                                                                                                                                                                                 ` 4,.
                                                ~~s
                                            •       1




                                       ~ ^      '                             ~~




                                                             ~~^~


                                                r            ;~




                                             `fin,` .' ~~        I   ,.       '             •.~!f                                       ~




                                                                     y-                                    ~.
                                                                                                                                            ,.,~:.
                                                                     ~                                                        ~~ r i~




     ~~                                                                                      ,„~,
                                                                              N,~~            -                          ,;
                                                             F

                                                                                                           ` ,\

                                                                                                                ~.
                                      .,.                                                                                                                                            ~• `~
                                                                                                                ~             `                      V~
                                                                              f                                 `                                        +.
                                                                                                           ~
                                                                                                                                                     ~        ~~                       ,~

                                                                                                                                                              ~~' •t
                                  o    ~                                                              1,
                                                                                                                                            r


                                                                                                       i   , ,`
      Case 2:19-cr-00877-CCC Document 37-7 Filed 02/03/20
                                                        ~t ,~r Page 4 of 9 PageID: 623                                                                  ,
                                                                                                                                           ~.       ~ ~''




                                                                                                                                       ''~. w ~




                                ~-                                                                                                                                                  i.



                                        ~~                                               _                                                                          ~                    y ,

                           `w       a                       ~ ~}t                       .rte
               ~                         `~




L~'        Y   ~                         .}.~ ~                                    '




                           `        ~                                                                     ,R~~




                       '
                       }
                       ~]y                                                                                             1

                                                                                                                 n


                                          3 ~                                                    ~                        J
                                          : t               t       ~ ).~ ~4

                                ~
                                ~                                                            v




                                                                                   f~          f,                                                       ;J



       r           ~                                                    .~.,




                                ~~: ~ ,                                                              ~~           ~                        .~
                   r .V                                                        ,                                 2_
                                                                                                                 '            !
                                                                                                                              ~ ~                   r

                                                       i~                                      ~.                             \            ~


                                                                                                                              3   ..
                                                       ~                                ~~

                                                                                                                      1                                                         `


                                                                                        ~                        /~~



                                                   `            t                                    ~                                                                      "
                                    ,I ~                ~,
                                                         ~                                  '` `, _ \',                                                     ~
                                                                                                       ,


                                 :-%',                       `~'
                                                            ~:,          ,~                                                                     ~               ~



,~•                                 ~'             1                ~      ~                 ,~~r
                                                                                                "                                           ~


 .
 ~                                                     .4                                                                              )
                       t        ~                 ~,"'                  ,~                                                             r
                                                     ~~

                           ~                  ,
                                              ;                                                `~ 4
                                                                                                      '"~+
                                                       .~       ~                                                                                           r


                                .,                     r'
                                                       !,                          y                                                                        ~           `
Case 2:19-cr-00877-CCC Document 37-7 Filed 02/03/20 Page 5 of 9 PageID: 624
                                                               i




                                                                                                                     ,i~



                                                ~                                                                          ,~
                          ,. ..                                                                   :'~
                          «
                                                                                          ~i                         `1



                                                            ,~              '",,~.    ~                              r~


                                                                   ~,                                   ,w.
                                                                                                   ~'wej .
                                                                                                   `


                                                               J ~
                                                                 ~            +                                            i      ~~
                                                                                                                                  ~
                                        ~ ~'i                                                             ~
                                                                                                                  ;y
                      i       ~~ '~~                    ~

                                        ~
                                                                                          -
                                                                                                   -'           ,~
                                                                                                                  ~y,           i1
                          ~
                                                                                                               P1          r~'.
             ~a.f'r                                                                                                        ,,
                                                                                                              ~C°
                                `~"..           Y~      ~               ~
                                                                                                        ~ '
                                                                                                          ~.                    1,



                              .~.
                                                                                                              .r ,ti


                                y                     ,,~ \                 ~
                                                      y~" {"r ~                                               ~,~
                                                                                                              i



                                                                                                         "                 .}~,.
                                                                   r
                                                                                                                            ~




                                    `''
                                          ;,    ~~I                     ~~~                                ~a iol
                                                                                                        ':~ ~j::1

                      ••'.. r ~ ~~.,        ..              `~
                                  ,.                                                          ~ ~               `                     r

                                                      /''
                                                                                                  M                    ►
                                                                                                   w     °f               ///~



                                                             tl (:~
                                                                                                                                ~'~

                                                                                                                           11 ,
                                                                                      '
                                                                                                                       ~~
                                                                                      ~
                                                                                  •                                  , ,,.~,
                                                                                              .
Case 2:19-cr-00877-CCC Document 37-7 Filed 02/03/20 Page 6 of 9 PageID: 625




                                                                                          Y ~   .~,           ".




                                                                                                          1
            ..                    ~         $1

                                      .
                                                                                          .~
                                  +



                                                      "~`
                             aS
                                            ~~._




                        ~~




                         1        ~ i..

             1                                  ~

             f1.'       ~                       ~1


 r
 '
                                                                                           ~'~
'~~                 1

       /
       '                                                    e
                                                            s•
                                                                                                      {
             -'!
                                                                          ~-i. a      ~                                  i ^T ~           ~
                                                                 ,~ ~:.                                            .~ ~~~~~ y~    ~   ~
       !     ~


                                                                                                                     . ~ ~,=
                                                                  '~~~n~'
                                                                        `~                                          .7~
                                                                     •   ~.,.-                                               ~




                                                                                                          i
                                                     .~                                                            Asa




                                          7!R




                                                                            ~.
                                                                           ~. . :'.
                     Case 2:19-cr-00877-CCC Document 37-7 Filed 02/03/20 Page 7 of 9 PageID: 626




                                                                                  P




                                                                         V~




'~..   }. -_
       F 'r s~
          ~,S
                                                                                        `,




                                                                                      ~e~`~




                 4~._:_Y




                                         .

                                        ~




                                c1 ~.




                                         ~                 t

                           ~,            G~                    ~ ~~'"'

                                             _ _•
                                             'L'    `-fr                      n
Case 2:19-cr-00877-CCC Document 37-7 Filed 02/03/20 Page 8 of 9 PageID: 627
              Case 2:19-cr-00877-CCC Document 37-7 Filed 02/03/20 Page 9 of 9 PageID: 628




                   ,,
                        ~,:




~,
                                                                                             _!
s-
~
~:;<' .                                                                                          i
     `~:

     ~`~:   ~ ~,




                                                                                       ,fr'~~~


                                                                                     ~. ,.
                                                                                     ~,


                                                   ~                     ~u




                                                            ~~                 ~ .,~.
                                                                                .... err     ~'~f

                                                                              -mil                   „~




                                            t


                                                              ~~



                                                                          r


                                      1                 ~     ~~
                                                                   ~~
